DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action has been issued in response to Applicant’s Communication of amended application S/N 16/157,204 filed on July 19, 2021. After thorough search and examination of the present application and in light of the prior art made of record, claims 1, 3-4, 6-11, 13-14, and 16-20 (renumbered as 1-16) are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 1, 11, and 20.
More specifically, the art of record does not specifically suggest the combination of “performing the structure extraction on the plurality of clustered extended queries to generate the semantic pattern comprises: obtaining a frequency of overlap among the plurality of clustered extended queries and long tail feature of dislocation among the plurality of clustered extended queries by calculating position overlap and dislocation relationship among the plurality of clustered extended queries; obtaining a common term sequence and a differential term sequence among the plurality of clustered extended queries based on the frequency of overlap among the plurality of clustered extended queries and the long tail feature of dislocation among the plurality of clustered extended queries; replacing the differential term sequence among the plurality of clustered extended queries based on a slot of a preset 
These features together with other limitations of the independent claims are novel and non-obvious over the prior art of record; therefore claims 1, 11, and 20 are allowed.  The dependent claims 3, 4, 6-10, 13, 14, and 16-19, being definite, enabled by the specification, and further limiting the independent claims, are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL ELIAS whose telephone number is (571)272-9762. The examiner can normally be reached Monday - Friday (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/EARL ELIAS/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169